     Case 1:20-cv-00793-DAD-SKO Document 8 Filed 08/06/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA BLAND,                                      Case No. 1:20-cv-00793-SKO (PC)

12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         TO REVOKE PLAINTIFF’S IN FORMA
13           v.                                          PAUPERIS STATUS
14    J. PEDERSEN, et al.,                               14-DAY DEADLINE
15                       Defendants.                     Clerk of the Court to Assign a District Judge
16

17          Plaintiff Joshua Bland, a state prisoner, initiated this action on June 8, 2020. (Doc. 1.) On

18   June 10, 2020, the Court granted Plaintiff’s application to proceed in forma pauperis (IFP)

19   pursuant to 28 U.S.C. § 1915. (Doc. 4.) Because Plaintiff accrued three “strikes” under section

20   1915(g) before initiating this action and fails to show that he was in imminent danger of serious

21   physical injury at the time he filed suit, the Court recommends that his IFP status be revoked.

22     I.   THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

23          28 U.S.C. § 1915 governs in forma pauperis proceedings. The statute provides, “[i]n no

24   event shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more

25   prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a

26   court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails

27   to state a claim upon which relief may be granted, unless the prisoner is under imminent danger

28   of serious physical injury.” 28 U.S.C. § 1915(g).
     Case 1:20-cv-00793-DAD-SKO Document 8 Filed 08/06/20 Page 2 of 3


 1       II.    DISCUSSION

 2              The Court takes judicial notice of three of Plaintiff’s prior lawsuits that were dismissed for

 3   failure to state a claim on which relief can be granted:1 (1) Bland v. Cal. Dept. of Corrections &

 4   Rehabilitation, et al., No. 1:18-cv-01357-LJO-EPG (E.D. Cal. May 2, 2019); (2) Bland v. Brown,

 5   et al., No. 1:18-cv-01358-AWI-JDP (E.D. Cal. July 11, 2019); (3) Bland v. Clark, et al., No.

 6   1:19-cv-00197-DAD-BAM (E.D. Cal. April 17, 2020). These cases were dismissed before

 7   Plaintiff initiated the current action on June 8, 2020. Plaintiff is therefore precluded from

 8   proceeding in forma pauperis in this action unless, at the time he filed his complaint, he was

 9   under imminent danger of serious physical injury. See Andrews v. Cervantes, 493 F.3d 1047,
10   1052-53 (9th Cir. 2007).

11              The first two claims in Plaintiff’s complaint concern the alleged deprivation of Plaintiff’s

12   property without due process in July 2018. (See Doc. 1 at 3, 4.) The third claim concerns alleged

13   threats by two unknown correctional officers in April 2020.2 (See id. at 5.) Plaintiff’s allegations

14   do not show that he was under imminent danger of serious physical injury at the time he filed his

15   complaint.

16   III.       CONCLUSION AND RECOMMENDATIONS

17              Based on the foregoing, the Court DIRECTS the Clerk of the Court to assign a district

18   judge to this action and RECOMMENDS that:

19              1. Plaintiff’s in forma pauperis status be REVOKED;
20              2. The court order granting Plaintiff’s motion to proceed in forma pauperis and directing

21                   the director of the California Department of Corrections and Rehabilitation or his

22                   designee to collect payments for the filing fee from Plaintiff’s inmate trust account

23                   (Doc. 4) be VACATED; and,

24              3. Plaintiff be required to pay the $400 filing fee in full within 30 days to proceed in this

25                   action.

26   ///
27   1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
     2
28    The Court also finds that Claims 1-2 and Claim 3 are unrelated for purposes of Federal Rules of Civil Procedure 18
     and 20. The defendants in Claims 1-2 and the (unknown) defendants in Claim 3 are therefore misjoined.
                                                                   2
     Case 1:20-cv-00793-DAD-SKO Document 8 Filed 08/06/20 Page 3 of 3


 1            These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 3   of the date of service of these Findings and Recommendations, Plaintiff may file written

 4   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

 5   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

 6   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 7   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10   Dated:     August 5, 2020                                   /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
